Name: Commission Regulation (EEC) No 2543/84 of 5 September 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/20 Official Journal of the European Communities 6. 9. 84 COMMISSION REGULATION (EEC) No 2543/84 of 5 September 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2517/84 (*); Whereas, for the period 29 August to 4 September 1 984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 6 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L ISO, 6 . 6 . 1984, p. 5 . O OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 167, 25. 7 . 1972, p. 9 . (&lt;) OJ No L 143, 30. 5 . 1984, p. 4. 0 OJ No L 191 , 19 . 7 . 1984, p. 19 . (") OJ No L 234, 1 . 9 . 1984, p. 37 . 6. 9 . 84 Official Journal of the European Communities No L 238/21 ANNEX I Aids to colza and rape seed (amounts her 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 12,504 13,043 13,107 13,627 11,658 12,178 2. Final aids \\ Seeds harvested and processed in :  Federal Republic of Germany (DM) 38,40 39,75 40,04 41,58 30,67 32,65  Netherlands (Fl) 37,37 38,83 39,05 40,70 34,51 36,65  BLEU (Bfrs/Lfrs) 580,33 605,35 608,32 631,06 539,57 552,51  France (FF) 77,52 81,22 81,02 83,59 69,37 69,74  Denmark (Dkr) 105,22 109,76 110,30 114,67 98,10 101,68  Ireland ( £ Irl) 9,379 9,784 9,826 10,152 8,670 8,864  United Kingdom ( £) 8,111 8,444 8,489 8,811 7,619 7,941  Italy (Lit) 17 906 18 674 18 495 18 980 16 123 15 990  Greece (Dr) 1 062,61 1 111,44 1 1 16,34 1 163,41 980,27 1 027,34 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 17,782 1 8,897 19,512 20,127 20,742 2. Final aids \ Seeds harvested and processed in :  Federal Republic of Germany (DM) 52,69 55,40 56,98 58,79 52,47  Netherlands (Fl) 52,18 55,16 56,82 58,76 59,07  BLEU (Bfrs/Lfrs) 825,29 877,04 905,59 932,57 961,11  France (FF) 112,55 120,32 123,95 127,05 131,28  Denmark (Dkr) 149,64 159,02 164,19 169,37 174,54  Ireland ( £ Irl) 13,338 14,175 14,630 15,019 15,480  United Kingdom ( £) 11,431 12,116 12,496 12,877 13,257  Italy (Lit) 26 035 27 056 27 635 28 225 29 106  Greece (Dr) 1 530,27 1 632,19 1 687,86 1 743,54 1 799,21 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is .a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,238680 2,232580 2,226350 2,219290 2,219290 2,204430 Fl 2,525130 2,520030 2,514670 2,522880 2,522880 2,495470 Bfrs/Lfrs 45,125900 45,219900 45,305300 45,351700 45,351700 45,592400 FF 6,870640 6,885670 6,902570 6,914390 6,914390 6,970960 Dkr 8,145680 8,161900 8,179250 8,186020 8,186020 8,229230 £ Irl 0,725561 0,728009 0,730632 0,732538 0,732538 0,740760 £ 0,591758 0,592844 0,593841 0,594093 0,594093 0,596069 Lit 1 386,13 1 392,10 1 398,67 1 404,63 1 404,63 1 427,05 Dr 89,4831 89,4831 89,4831 89,4831 89,4831 89,4831